Citation Nr: 0028382	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
December 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1999 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran served on active duty for more than 90 days 
during a period of war and was honorably discharged.

2.  The evidence of record reflects that the veteran is 
currently unemployed and that he has no current income from 
any source.

3.  The percentage standards to be basically eligible for 
pension benefits have not been met, but the evidence of 
records reflects that the veteran is unemployable due to the 
severity of his psychiatric-based disorders.


CONCLUSIONS OF LAW

1.  The claim of entitlement to pension benefits based on 
permanent and total disability is well grounded.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991); 38 C.F.R. § 3.3 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).

2.  The requirements for entitlement to a permanent and total 
disability rating for pension benefits on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(2) have been met.  38 C.F.R. 
§ 4.17(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for nonservice-connected pension benefits is well 
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran served on active duty for more than 90 days 
(February 1962 to December 1966) during a period of war 
(Vietnam era) and was honorably discharged.  See DD 214, of 
record.  Hence, he is basically eligible for pension benefits 
based on his active duty service.

The evidence of record also shows that the veteran has no 
current income from any source.  He therefore does not exceed 
the income-net worth limitations established for basis 
eligibility for pension benefits.  38 U.S.C.A. § 1522 (West 
1991).

Moreover, while the percentage standards to be basically 
eligible for pension benefits have not been met, see 38 
C.F.R. § 4.16(a) (1999), the evidence of record reflects that 
the veteran is unemployable due to the severity of his 
psychiatric-based disorders.  A review of the claims folder 
indicates that he has psychiatric disabilities, including 
dysthymia, personality disorder, major depressive disorder, 
and anxiety, that impair his ability to obtain and maintain 
employment:

? On a VA Form 21-526, Veteran's Application for 
Compensation or Pension dated in January 1988, the veteran 
indicated that he had completed high school and that he 
last worked in 1985 as a salesman of Avon products.

? The report of fee-basis psychiatric examination conducted 
by a private physician in May 1988 includes diagnoses of 
situational stress disorder as a result of his wife's 
leaving him and passive aggressive personality.

? Several VA progress notes, dated in 1988, show that the 
veteran was being afforded counseling in a living with 
violence group setting.  Review of the records reveal that 
on most occasions he was the only member of the group.

? A VA hospital discharge summary dated in October 1992 
shows a diagnosis of history of anxiety.

? A VA consultation sheet, also dated in October 1992, 
contains a diagnosis of depression, not otherwise 
specified.

? On a VA Form 21-526, signed by the veteran in 1992, he 
claimed to have last worked in 1992 as a truck driver.

? The record also reveals that the veteran was involuntarily 
admitted into a private medical facility, Mississippi 
State Hospital, for psychological evaluation in early 
April 1996 after assaulting his father.  He was 
transferred to another medical facility in June 1996.  
Final diagnoses are shown to include dysthymia; 
personality disorder, not otherwise specified, with 
paranoid, dependent, and avoidant characteristics.  At the 
time of discharge it was noted that the veteran did not 
appear to have any signs of active psychosis or mood 
disorder.

? The report of psychological evaluation relating to the 
above-described private hospital admission is also of 
record.  Dated in May 1996, the report shows that the 
admission was precipitated by the veteran being socially 
isolated, mistrustful of others, and being violent on 
several occasions towards his father, with whom he lived 
with at the time.  Various psychiatric evaluation/tests 
were noted to have been conducted.  The veteran reported 
an extensive employment history, with his last steady 
employment being in 1972.  Results of psychological 
evaluation was noted to reveal the presence of dysthymia 
characterized primarily by social withdrawal and low self-
esteem.  An opinion as to the veteran's ability to 
maintain gainful employment was not supplied.  

? The veteran also underwent private psychiatric evaluation 
at the Jackson Mental Health Center in November 1996.  
Major depressive disorder, recurrent, severe, with mild 
psychotic features was diagnosed.  The record also reveals 
that he was seen at this facility in December 1996 and 
several times in both 1997 and 1998 for medication checks.  

? In February 1999 the veteran by letter asserted that he 
was homeless and unemployed.  He added that he was unable 
to receive VA treatment for his known psychological 
problems due to his oppositional behavior.  He also 
indicated that he presently lived outdoors and that he was 
enduring great hardship.

? On a VA Form 21-527, Income-Net Worth and Employment 
Statement dated in March 1999, the veteran noted that he 
had last worked in December 1998 as a bell ringer for the 
Salvation Army.  Prior to that time, the veteran pointed 
out that he had worked within the past year as a helper in 
a veterinary clinic for a period of two weeks.  He added 
that he was unable to keep a job because of his depression 
and personality problems.  He noted that as a homeless 
person he had difficulty both getting and keeping a job.

? By letter received by VA in March 1999 the veteran again 
noted that he was homeless and that his behavior and 
confused state had caused him to be thrown out of the VA 
Medical Center located in Biloxi, Mississippi without 
consideration of his mental condition or need for 
treatment.  

In view of the foregoing, the Board concludes that the 
veteran's claim for pension benefits is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

Permanent and total disability exists when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of life.  38 C.F.R. 
§§ 3.340(b) and 4.15 (1999); Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).  Permanent and total disability for pension 
purposes can be shown in two ways under VA regulations, which 
provide a combination of "objective" and "subjective" 
standards.  Brown v. Derwinski, 2 Vet. App. 444, 446 (1992); 
38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2) and 4.17 (1999).

First, under the "objective" standard, a claimant may 
establish that he has a lifetime impairment that is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation under the 
appropriate diagnostic codes of Schedule for Rating 
Disabilities (Schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. §§ 3.340(a) and 4.15 (1999).  This process involves 
rating each diagnosed disability under the appropriate 
diagnostic code; nonservice-connected disabilities are 
evaluated under the same criteria as service-connected 
disabilities.  The individual disability ratings for all 
disabilities are then combined pursuant to the combined 
ratings table in order to determine whether the veteran has a 
combined 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. § 4.25 (1999).

Second, under the "subjective" standard, a claimant may 
establish permanent and total disability for pension 
purposes, absent a combined 100 percent schedular evaluation, 
by establishing that he (as opposed to the average person) 
has a lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502 and 1521(a) (West 1991); 38 C.F.R. § 4.17 (1999).  Under 
this analysis, if there is only one such disability, it must 
be ratable at 60 percent or more, and; if there are two or 
more disabilities, there must be at least one disability 
ratable at 40 percent or more, with a combined disability 
rating of at least 70 percent.  38 C.F.R. § 4.16(a) (1999).

However, claims of all veterans who fail to meet the 
percentage standards but who meet the basic entitlement 
criteria and are unemployable, will be referred by the rating 
board to the Adjudication Officer for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(2).  38 C.F.R. 
§ 4.17(b) (1999).  Under section 3.321(b)(2), an claimant who 
is basically eligible for pension, but who fails to meet the 
percentage standards of the rating schedule, may be awarded 
pension on an extraschedular basis if it is determined that 
he is unemployable by reason of his disabilities, age, 
occupational background and other related factors.

In this case, the RO considered entitlement to pension on an 
extraschedular basis but concluded that an award of such 
benefits under section 3.321(b)(2) was not warranted.  See 
Letter from Adjudication Officer, dated March 19, 1999, with 
enclosed copy of March 1999 rating decision.

The veteran is presently 60 years old and is rated a combined 
10 percent disabled for psychiatric disorders, specifically, 
major depression with mild psychotic features, rated 10 
percent disabling under Diagnostic Code 9434, and passive-
aggressive personality: situational stress disorder, rated 
noncompensable (zero percent) under Code 9499-9400.

The rating criteria utilized for the evaluation of mental 
disorders are found in 38 C.F.R. §§ 4.125-4.130 (1999).  The 
general rating formula for mental disorders provides for a 10 
percent rating when occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuos 
medication.  A 30 percent rating is for application where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  Higher ratings of 
70 percent and 100 percent are in order for more severe 
levels of impairment caused by psychiatric symptoms.  
38 C.F.R. § 4.130, Diagnostic Code 9434.

While the medical evidence detailed above shows that on 
several occasions the veteran exhibited symptoms such as 
depressed mood, anxiety, and suspiciousness, findings which 
are consistent with the above-described criteria for a 30 
percent evaluation pursuant to Diagnostic Code 9434, the 
percentage standards needed to meet the disability 
requirements for pension under 38 C.F.R. § 4.16(a) are not 
established.  Nevertheless, given the veteran's advanced age 
and his occupational background, the Board finds that he is 
unemployable by reason of his psychiatric disorders, which 
from all accounts of record, are shown to be of a permanent 
nature.  38 C.F.R. § 4.17(b) (1999).

As noted above, the veteran has been in receipt of regular 
treatment by both private and VA medical personnel for 
several years, and this treatment is shown to include his 
being continually medicated.  Additionally, review of the 
evidentiary record reveals that while the veteran has held 
several different jobs over the years, he has not worked 
since 1998, at which time he was marginally employed for a 
period of four weeks as a bellringer for the Salvation Army.  
The record also shows that the veteran has a documented 
history of violent behavior and it appears from all accounts 
that he has been homeless for some time.  In view of these 
findings, and resolving all reasonable doubt in favor of the 
veteran, the Board concludes that his psychiatric 
disabilities are so debilitating as to prevent him from 
obtaining and maintaining substantially gainful employment 
consistent with his age and occupational background.

Accordingly, entitlement to a permanent and total disability 
evaluation for pension purposes on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(2) is warranted.



ORDER

A permanent and total disability rating for pension purposes 
on an extraschedular basis is granted, subject to the law and 
regulations governing the disbursement of monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

